[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 04-14157
                           Non-Argument Calendar                FILED
                         ________________________      U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                     D. C. Docket No.   03-03270-CV-G-E       June 1, 2005
                                                            THOMAS K. KAHN
                                                                CLERK
MARTHA BROOKS,


                                                             Plaintiff-Appellant,
     versus

JO ANNE BARNHART.
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

                                                           Defendant-Appellee.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________
                               (June 1, 2005)


Before TJOFLAT, ANDERSON and DUBINA, Circuit Judges.

PER CURIAM:

     Martha Brooks appeals the district court’s order affirming the Commissioner
of Social Security’s (“Commissioner”) denial of her application for disability

benefits, pursuant to 42 U.S.C. § 405(g). On appeal, Brooks argues that the

Administrative Law Judge’s (“ALJ”) decision was erroneous because there was no

substantial vocational evidence to support the conclusion that a significant number

of jobs existed in the national economy that she could perform in her impaired

condition. Brooks relies on the Vocational Expert’s (“VE”) responses to the

ALJ’s two hypothetical questions, namely, that the 840 jobs that existed in the

north central Alabama region she could perform was not a significant number.

      We review a social security case to determine whether the Commissioner’s

decision is supported by substantial evidence and whether the correct legal

standards were applied. Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997).

We do not reweigh evidence or substitute our judgment for that of the

Commissioner, but instead review the entire record to determine if the decision

reached is reasonable and supported by substantial evidence. Cornelius v.

Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991). Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion. Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987) (stating that

substantial evidence is “‘more than a mere scintilla, but less than a

preponderance’”).



                                           2
      When evaluating whether a claimant is disabled, the Social Security

Regulations establish a five-part test. 20 C.F.R. § 404.1520. First, the

Commissioner determines whether the claimant is engaged in substantial gainful

activity. 20 C.F.R. § 404.1520(a). If the claimant is not engaged in substantial

activity, the next step is to determine whether the claimant has a severe

impairment. 20 C.F.R. § 404.1520(c). If the claimant is not severely impaired,

then the claimant is not disabled; however, if the claimant has a severe impairment,

then the next question is whether the impairment meets or equals one of the

impairments in the listings. 20 C.F.R. § 404.1520(c)&(d). If the claimant’s

impairment fails to meet or equal an impairment in the listings, then the next step is

to determine whether the impairment prevents past relevant work. 20 C.F.R. §

404.1520(e).

      Once the claimant proves that she cannot return to her past relevant work,

the burden shifts to the Commissioner to show that the claimant can perform other

jobs that are significant in number in the national economy, considering age,

education, and work experience. Gibson v. Heckler, 762 F.2d 1516, 1518-19

(11th Cir. 1985). The burden is on the ALJ to provide evidence about the

existence of other work in the national economy that a claimant can perform.

Reeves v. Heckler, 734 F.2d 519, 525 (11th Cir. 1984); see also 20 C.F.R.



                                          3
§ 404.1512(g). The ALJ may satisfy this burden and provide this evidence through

a VE’s testimony. Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004); see

also 20 C.F.R. § 404.1566(e). In order for a VE's testimony to constitute

substantial evidence, the ALJ must pose a hypothetical question which comprises

all of the claimant's impairments. Phillips, 357 F.3d at 1240 n.7. Further, the ALJ

must articulate specific jobs that exist in national economy that a claimant can

perform. Allen v. Sullivan, 880 F.2d 1200, 1202 (11th Cir. 1989). A claimant

must show that she could not perform those jobs in order to prove disability. Jones

v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999). Work exists in the national

economy when it exists in significant numbers either in the region where the

claimant lives or in several other regions of the country. 20 C.F.R. § 404.1566(a).

The ALJ, relying on the VE’s testimony, and not the VE, determines whether a

specific number of jobs constitutes a significant number. 20 C.F.R. § 404.1512(g);

see also Martinez v. Heckler, 807 F.2d 771, 775 (9th Cir. 1986)(whether there are a

significant number of jobs is a question of fact to be determined by a judicial

officer); see also Barker v. Sec’y of Health & Human Servs., 882 F.2d 1474, 1480

(9th Cir. 1989)(an expert’s opinion about what constitutes a significant number of

jobs is not relevant)(emphasis in original). We have upheld the ALJ’s finding that

174 small appliance repairman position in the area in which the claimant resided



                                          4
established the existence of work in significant numbers. Allen v. Bowen, 816

F.2d 600, 602 (11th 1987).

        The ALJ’s finding that 840 polisher, document preparer, and bonder jobs

constituted a significant number in the national economy is supported by

substantial evidence. It is the ALJ, relying on the VE’s testimony, who determines

whether 840 jobs constituted a significant number; the VE’s determination is not

binding. Accordingly, the ALJ based its finding on the VE’s testimony, even

though the finding was contrary to the VE’s opinion. The ALJ, by relying on the

VE’s testimony, properly found that Brooks was not disabled because she could

perform specific jobs that existed in significant numbers in the national economy.

      Upon review of the administrative proceedings, the medical record, and the

proceedings in the district court, and upon consideration of the parties’ briefs, we

find no reversible error.

      AFFIRMED.




                                           5